DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to restriction response filed 25 July 2022.
Claims 1, 3 – 5, 8 – 9 and 11 – 13 are pending.  Claims 2, 6 – 7, 10 and 14 – 15 are withdrawn from consideration.

Election/Restrictions
Applicant’s election of Group II in the reply filed on 25 July 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (see MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statement filed 10 May 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  It would appear that Applicant is intending to make of record, related co-pending applications 17/306,966 and 17/306,976.  If so, Examiner suggests amending the instant specification to note that there are co-pending applications (instead of using IDS).

Claim Objections
Claims 1, 3 – 5, 8 – 9 and 11 – 13 are objected to because of the following informalities.  Appropriate correction is required.

Claim 1 should be amended to “wherein the plurality of memory blocks correspond to a plurality of logical units, each logical unit corresponds to a plurality of logical addresses, the plurality of logical addresses plurality of memory blocks” and “plurality of logical addresses”.  In addition, it should be clear that it is “plurality of logical addresses” (and not logical units) that are divided into regions (see spec ¶[37]).  Note that there is no need to repeat correspondence of logical addresses to logical units because such a correspondence was previously established.
Claim 1 should be amended to “each field is configured to record a read count that is associated with [[one]] a respective sub-region of the plurality of sub-regions, and the content of the read count table is updated by increasing the read count associated with the respective sub-region that the at least one designated logical address belongs to”.  This is so that each read count is associated with its own sub-region (instead of each read count associated with same single sub-region) (see spec ¶[55]).  In addition, consistency should be maintained to previously recited “at least one designated logical address”.
Claim 1 should be amended to “select at least one sub-region to be rearranged according to the read counts recorded in the read count table and perform a data rearrangement procedure to move data, of first logical addresses belonging to the selected at least one sub-region, to [[to]] a first memory space, of the memory device, see spec ¶[65]), ii) first memory space refers to data movement (and not belonging to logical addresses) (see spec Fig. 11, ¶[87]), and iii) first memory space (and not entire memory device) has continuous physical address (see ¶[87]).  Note that sub-region only stores part (and not all) of logical addresses in logical unit (see spec Fig. 2, ¶[37]).  Therefore, logical addresses in sub-region should be distinguished from all logical addresses of logical unit.
Claims 8 and 9 are the method claims corresponding to device claim 1 and are objected on the same grounds as claim 1.  Note that claim 8 moves, into claim 9, limitation of updating read count based on read to a sub-region of claim 1.

Claim 3 should be amended to “determine whether the data of the first logical addresses belonging to the selected at least one sub-region is stored in continuous physical addresses, and when the data of the first logical addresses belonging to the selected at least one sub-region is not stored in continuous physical addresses, the memory controller is configured to move the data of the first logical addresses belonging to the selected at least one sub-region to the first memory space having continuous physical addresses”.  This is to maintain proper antecedence to “first logical addresses” introduced in claim 1.
Claim 11 is the method claim corresponding to device claim 3 and is objected on the same grounds as claim 3.  In addition, claim 11 should also be amended to “wherein step of performing the data rearrangement procedure to move the data of the first logical addresses belonging to the selected at least one sub-region to the first memory space of the memory device having continuous physical addresses further comprises”.

Claim 5 should be amended to “move data of a region comprising the selected at least one sub-region to the first memory space of the memory device having continuous physical addresses in the data rearrangement procedure”.  This is so that selected sub-region’s data is stored in same (and not different) memory address space (see spec ¶[88]).

Claims, dependent upon above identified claims, are also objected on the same grounds as said above identified claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8 – 9 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Byun (US 20210096761).

Regarding claim 1, Byun teaches
A data storage device (data storage device = Fig. 1 memory system 110), comprising: 
a memory device (memory device = Fig. 1 memory device 150), comprising a plurality of memory blocks, wherein the memory blocks correspond to a plurality of logical units (plurality of logical units = dies), each logical unit corresponds to a plurality of logical addresses, the logical addresses corresponding to each logical unit are divided into a plurality of regions (plurality of regions = superblock) and each region is further divided into a plurality of sub-regions (plurality of sub-regions = stripes); and (claim objection:  This should read “wherein the plurality of memory blocks correspond to a plurality of logical units, each logical unit corresponds to a plurality of logical addresses, the plurality of logical addresses are divided into a plurality of regions”.) (Byun teaches memory device 150 comprising dies that include memory blocks (see ¶[34]) wherein said memory blocks are grouped into super memory blocks (see ¶[57]).  In exemplary embodiment of super memory block, said super memory block includes blocks comprising data with logical addresses wherein said data (with said logical addresses) are grouped into offsets/stripes (see Fig. 5B, ¶[73], [83], [86]).)
a memory controller (memory controller = Fig. 1 controller 130), coupled to the memory device and configured to access the memory device and update content of a read count table (read count table = table) in response to a read command with at least one designated logical address (designated logical address = LA7) issued by a host device,  (Byun teaches controller 130 with processor 134 that control overall operation of memory system 110 (see Fig. 1, ¶[43]).  Byun also teaches incrementing read count (in table (see Fig. 8A-B, ¶[105])) of logical address in read command from host wherein controller 130 reads data from memory device 150 (see ¶[96-97]).  In exemplary embodiment, read to LA7 would increment read count of LA7 (see Fig. 5B, ¶[85]).  Byun also teaches, Fig. 1, controller 130 connected (coupled) to memory device 150 via memory I/F 142.)
wherein the read count table comprises a plurality of fields, each field is configured to record a read count (read count = read count) that is associated with one sub-region (one sub-region = offset/stripe) and the content of the read count table is updated by increasing the read count associated with the sub-region that the designated logical address belongs to (the sub-region that the designated logical address belongs to = offset/stripe 2 of LA7), and (claim objection:  This limitation should read “each field is configured to record a read count that is associated with a respective sub-region of the plurality of sub-regions, and the content of the read count table is updated by increasing the read count associated with the respective sub-region that the at least one designated logical address belongs to”.) (Byun teaches table with plural entries, each storing read count of respective logical address (see Fig. 8A, ¶[106]) wherein said logical addresses are grouped (via corresponding data) into offsets/stripes (see Fig. 5B, ¶[73], [83], [86]).  Byun also teaches incrementing read count (in table (see Fig. 8A-B, ¶[105])) of logical address in read command from host (see ¶[96-97]).  In exemplary embodiment, read to LA7 would increment read count of LA7 which is part of (associated) offset/stripe 2 (see Fig. 5B, ¶[85]).)
wherein the memory controller is further configured to select at least one sub-region (at least one sub-region = offset/stripe 2) to be rearranged according to the content of the read count table (read count table = table) and perform a data rearrangement procedure to move data of the logical addresses belonging to the selected at least one sub-region to a first memory space (first memory space = second super memory block) of the memory device having continuous physical addresses (claim objection:  This limitation should read “select at least one sub-region to be rearranged according to the read counts recorded in the read count table and perform a data rearrangement procedure to move data, of first logical addresses belonging to the selected at least one sub-region, to a first memory space, of the memory device, having continuous physical addresses”.) (Byun teaches responsive to read count (in table (see Fig. 8A, ¶[105])) of LA7 exceeding threshold, moving DATA7 (as well as DATA5, DATA6 and DATA8 that are in the same offset/stripe 2 as said DATA7) to second super memory blocks (see Fig. 5B, 5D, ¶[85-89]) wherein DATA5, DATA6 and DATA8 correspond respectively to LA5, LA6 and LA8 (see ¶[74], [83]).  Note that offset/stripe 2 has been identified (selected) as having other data that needs to be moved based on said read count of LA7 exceeding threshold.  Further note that DATA5 to DATA8 are stored in sequential locations (contiguous address) within blocks (see Fig. 5D) physically located in different dies (see ¶[57]) (contiguous physical address).)

Claims 8 and 9 are the method claims corresponding to device claim 1 and are rejected on the same grounds as claim 1.  Note that claims 8 and 9 split the limitations of claim 1.  Namely, “the content of the read count table is updated by increasing the read count associated with the sub-region that the designated logical address belongs to” is moved to claim 9.

Regarding claim 5, Byun teaches the data storage device of claim 1 where Byun also teaches
wherein the memory controller is further configured to move data of a region comprising the selected at least one sub-region (at least one sub-region = offset/stripe 2) to a second memory space (second memory space = second super memory block) of the memory device having continuous physical addresses in the data rearrangement procedure (claim objection:  This limitation should read “move data of a region comprising the selected at least one sub-region to the first memory space of the memory device having continuous physical addresses in the data rearrangement procedure”.) (Examiner is interpreting “region” to refer to “selected sub-region” because when there is only one sub-region in said region, said region and said one sub-region are one and the same.) (Byun teaches controller 130 with processor 134 that control overall operation of memory system 110 (see Fig. 1, ¶[43]).  Byun teaches moving DATA7 (as well as DATA5, DATA6 and DATA8 that are in the same offset/stripe 2 as said DATA7) to second super memory blocks (see Fig. 5B, 5D, ¶[87-89]).  Note that offset/stripe 2 has been identified (selected) as having other data that needs to be moved based on said read count of LA7 exceeding threshold.  Further note that DATA5 to DATA8 are stored in sequential locations (contiguous address) within blocks (see Fig. 5D) physically located in different dies (see ¶[57]) (contiguous physical address).)

Claim 13 is the method claim corresponding to device claim 5 and is rejected on the same grounds as claim 5.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Yoo (US 20100306491).

Regarding claim 3, Byun teaches the data storage device as claimed in claim 1.  As noted in claim 1, Byun teaches a base device that moves data (of logical addresses within a sub-region) to first memory space with continuous physical addresses.  The claimed invention improves upon said base method by moving said data from non-contiguous physical addresses to said contiguous physical addresses (see also limitation below).
wherein the memory controller is further configured to determine whether the data of the logical addresses belonging to the selected at least one sub-region is stored in continuous physical addresses, and when the data of the logical addresses belonging to the selected at least one sub-region is not stored in continuous physical addresses, the memory controller is configured to move the data of the logical addresses belonging to the selected at least one sub-region to the first memory space having continuous physical addresses

The claimed invention is an application of known technique from Yoo – moving data (of continuous logical addresses) from discontinuous physical addresses to continuous physical addresses.  In particular, Yoo teaches
wherein [the] memory controller (memory controller = control unit 250) is further configured to determine whether [the] data of [the] logical addresses [belonging to the selected at least one sub-region] is stored in continuous physical addresses, and when the data of the logical addresses [belonging to the selected at least one sub-region] is not stored in continuous physical addresses, the memory controller is configured to move the data of the logical addresses [belonging to the selected at least one sub-region] to [the] first memory space having continuous physical addresses (Yoo teaches control unit performing merge operation to rearrange data having contiguous logical addresses and discontinuous physical addresses to a corresponding block (first memory space) having contiguous physical addresses (see Fig. 4A-4D, ¶[27-28], [34-35].  Note that said control unit identified (determine) that there is non-contiguous data (in non-contiguous physical addresses) that is to be rearranged into contiguous data in contiguous physical addresses.)

It would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Yoo’s known technique would have yielded i) predictable result of moving data (of logical addresses of selected sub-region) from non-contiguous physical addresses to contiguous physical addresses of first memory space, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 11 is the method claim corresponding to device claim 3 and is rejected on the same grounds as claim 3.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Byun in view of Muchherla (US 20200133585).

Regarding claim 4, Byun teaches the data storage device as claimed in claim 1.  As noted in claim 1, Byun teaches a base device that selects at least one sub-region based on content of read count table that records read counts.  The claimed invention improves upon said base method by selecting said at least one sub-region based on average read count (see also limitation below).
calculate an average read count according to the read counts recorded in the read count table and select the at least one sub-region to be rearranged according to the average read count

The claimed invention is an application of known technique from Muchherla – selecting a block based on average read count of data blocks.  In particular, Muchherla teaches
calculate an average read count according to [the] read counts [recorded in the read count table] and select [the] at least one sub-region (at least one sub-region = block) to be rearranged according to the average read count (Muchherla teaches that data blocks have read counts (see ¶[20]).  Muchherla also teaches identifying a block based on read count threshold that is i) deviation of first block’s read count from average read count of other data blocks or ii) number of read operations above average read count for data blocks (see ¶[32]).)

It would have been obvious to one of ordinary skill in the art at the time of filing to recognize that applying Muchherla’s known technique would have yielded i) predictable result of selecting at least one sub-region based on average read count that is based on read counts of said read count table, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 12 is the method claim corresponding to the device claim 4 and is rejected on the same grounds as claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139